Name: COMMISSION REGULATION (EC) No 117/97 of 22 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 20/34 EN Official Journal of the European Communities 23 . 1 . 97 COMMISSION REGULATION (EC) No 117/97 of 22 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 23 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5. ( s) OJ No L 387, 31 . 12 . 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . 23 . 1 . 97 EN No L 20/35Official Journal of the European Communities ANNEX to the Commission Regulation of 22 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 052 41,9 204 44,6 212 105,3 404 37,5 624 170,2 999 79,9 0707 00 10 052 114,3 053 187,4 068 134,7 624 130,5 999 141,7 0709 10 10 220 151,8 999 151,8 0709 90 71 052 114,5 053 197,1 204 132,6 999 148,1 0805 10 01 , 0805 10 05, 0805 10 09 052 36,1 204 44,5 212 46,8 220 31,3 448 27,5 600 70,5 624 57,1 999 44,8 0805 20 1 1 052 57,4 204 68,1 624 54,9 999 60,1 0805 20 13, 0805 20 15, 0805 20 17, I 0805 20 19 052 49,3 204 83,2 400 77,6 624 73,0 662 45,2 999 65,7 0805 30 20 052 69,7 528 46,1 600 77,2 999 64,3 0808 10 51 , 0808 10 53, 0808 10 59 052 79,7 060 53,2 064 40,2 l 400 87,9 404 83,5 720 47,7 728 98,2 999 70,1 0808 20 31 052 127,0 064 67,0 400 108,1 624 71,5 999 93,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.